Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendments filed on 04/06/2019 and on 01/22/2020 are entered. Claims 1-3, 5, 6, 8-11, 13-17, 19, and 20 are amended.  Claims 1-20 are pending for examination.

	Continuation	
2.	This application filed 04/16/2019 is a national stage entry of PCT/CN2018/117666, International Filing Date: 11/27/2018 and has a child application 16709817 filed on 12/10/2019, now US Patent #11138597. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, AND 15-20 /are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP2018036893 A, Applicant Yahoo Japan Corp; hereinafter Yahoo cited in the IDS filed 09/29/2020

	Yahoo [see Abstract and paras 0010-0016 and Figs 1 to 11] discloses using a blockchain to generate smart contracts and execution of these smart contracts per predetermined conditions.
	Regarding claim 1, teaches a computer-implemented method for improving security of smart contract, comprising: 
obtaining a first transaction and a second transaction both invoking a smart contract without a specified order of execution and both for adding to a blockchain, wherein the first transaction is associated with an execution condition that protects execution of the first transaction from execution of the second transaction; executing the second transaction and updating a current state of the smart contract according at least to the execution of the second The storage unit 146 stores various information in the storage unit 130. For example, the storage unit 146 associates the contract data generated by the first generation unit 142, the contract address received by the reception unit 143, the OR code generated by the second generation unit 145, and the like. It is stored in the contract table 131.”], and see para 0102, “The generation device 100 transmits a notification indicating that the contract has been executed to the seller terminal 300, which is the seller (step S55). The user U01 who is the seller who received the notification sends the product to the user U01 the buyer.” 
Yahoo further teaches  that in response to determining that the updated current state does not satisfy the execution condition, recording the executions of the second transaction into a data block for adding to the blockchain and discarding the first transaction [ see para 0115, “Specifically, when the generation device 100 receives the conditions in the transaction, the generation device 100 scans the block of the past transaction of the business partner on the blockchain and outputs the source It is determined that the user has a certain degree of trust. In this case, the generation device 100 determines the user as a user who permits the purchase by performing a process such as activating the purchase button in the transaction, for example. On the other hand, for the user who does not satisfy the condition, the generator 100 performs a process such as inactivating the purchase request from the user, making the QR code unreadable, or excluding the product from the product listing. …..’]. As regards recording the executions of the second transactions into a data block, they are already discussed above and see paras 0026, and 0079.

Regarding claim 2, the limitations, “The method of claim 1, further comprising: in response to determining that the updated current state does not satisfy the execution condition, returning an execution exception to a computing device that submitted the first transaction”, are already discussed in claim 1 in view of para 0115.

Regarding claim 3, Yahoo teaches that the method of claim 1, wherein: the current state comprises a current price of a transactional item of the smart contract]; and -3-Attorney Docket No.: 50GL-292208 Client Ref. No.: PCT17824US the execution condition is associated with a price range, an amount range, or a time range of the transactional item [see para 0014, “the blockchain has a mechanism for maintaining the reliability of information without the need for a central management system or the like. Therefore, by generating a smart contract, the user can carry out a commercial transaction between users without going through a server or the like that mediates the commercial transaction. For example, the user can generate a smart contract by describing a product name, a price of the product, conditions arbitrarily set by the user regarding the transaction, and the like”, see para 0022, “the contract of the blockchain network 50, the user U01 can arbitrarily set the price to be set as the transaction target and the conditions in the transaction”, see para 0056, “ The "transaction arnount’ is a price set for the product, and indicates the amount at which the virtual currency is transferred in response to the establishment of the contract.  “]. These excerpts indicate that the user U01 who is a seller can arbitrarily set a price target for the object he wants to sell and the transaction amount is 

Regarding claim 4, Yahoo teaches that the method of claim 3, wherein: the first transaction is associated with a purchase order of the transactional item at the price range; and the second transaction is associated with a sales order of selling the transactional item [These limitations are already discussed for claims 1 and 3 where U01 is a seller and U02 is a buyer   such that a transaction is associated with a purchase order from a buyer U02 at a set price by the seller U01.Yahoo discloses that the sales smart contract in Yahoo refers to the claimed second transaction and the buyer’s smart contract is generated in response to the seller’s smart contract. The change of order does not take away the fact that in the end an agreement is executed between smart contracts generated by a seller and buyer based on pre-set conditions.

Regarding claim 5, Yahoo teaches that the method of claim 1, wherein: the execution condition is auto-generated based on the first transaction [see para 0014, “the blockchain has a mechanism for maintaining the reliability of information without the need for a central management system or the like. Therefore, by generating a smart contract, the user can carry out a commercial transaction between users without going through a server or the like that mediates the commercial transaction. For example, the user can generate a smart contract by describing a product name, a price of the product, conditions arbitrarily set by the user regarding the transaction, and the like “]

Regarding claim 6, Yahoo teaches that the method of claim 1, wherein: the execution condition is submitted by a computing device that submitted the first transaction [see para 007, “The generation program according to the present application is executed on a predetermined network using a blockchain based on a reception procedure for receiving information on a smart contract desired to be generated from a user and information on the smart contract received by the reception procedure. It is characterized by having a computer execute a first generation procedure for generating a smart contract, which is a possible program.”]
  
Regarding claim 7, Yahoo teaches that the method of claim 1, wherein: obtaining the first transaction and the second transaction comprises obtaining the first transaction and the second transaction from a pool database [It was already discussed for claim 1 that smart contracts being generated from first and second transactions are stored in blocks on a distributed network/ledger such as a blockchain and these transactions are obtained from the blockchain/database.

Regarding claims 9-14 and 15-20, their limitations are similar to the limitations of claims 1-6, and therefore they are analyzed and rejected as being anticipated by Yahoo on the same basis as established for claims 1-6 above.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8  is rejected under 35 U.S.C. 103 as being unpatentable over Yahoo in view of Blake [US 20180115538]
	Regarding claim 8, Yahoo teaches all the limitations of claim 1, as analyzed and discussed above for claim 1 wherein the first and second transactions are received from computer devices via a distributed network of blockchain which is a distributed ledge, wherein the computer devices represent nodes on the blockchain network r but fails to teach that the  plurality of nodes/computer devices each comprise a memory for storing a copy of the blockchain as a ledger; and the nodes are configured to update the ledger when the data block is added to the blockchain. In the same field of endeavor of recording change of state in nodes of a blockchain teaches these missing limitations [see para 0005, “ According to a third aspect of the present invention there is provided a first blockchain node, the first blockchain node being one of a plurality of blockchain nodes, each blockchain node storing a copy of a block chain ledger and each blockchain node being associated with a different controlling entity and a public key/private key pair, the blockchain node being configured to record a change of authorisation state of one or more authorisation agents by: receiving, from a communication device, the communication device storing a private key or being capable of accessing it, a first message comprising: first data indicative of a change of authorisation state of a first authorisation agent associated with a first controlling entity, the first data being encrypted; and a digital signature based on the blockchain ledger and the private key; authenticating the message using the public key; adding a block to the blockchain ledger based on the first message, thereby to generate a new blockchain ledger that records the change of authorisation state of the first authorisation agent; and outputting a copy of the new blockchain ledger for distribution to the other blockchain node(s) of the plurality of blockchain nodes.’]. Therefore, in view of the teachings of Blake it would be obvious to an ordinary skilled in the art at the time of the .

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(i) 	Article, " Ben Ari Adi Files European Patent Application for Discloses as System and Method for Blockchain Smart Contract Data ", Privacy Global IP News. Business and Commerce Patent News New Delhi: Pedia Content Solutions Pvt. Ltd. (Oct 14, 2018); extracted from Dialog database on 11/18/2021; discloses that Ben Ari Adi has filed a patent application for a system and method for blockchain smart contract data privacy for executing cryptographically secure transactions in a network comprising a public ledger, comprising associating a first proposed transaction with a public keys smart contract and associating at least a second transaction including private data and public data in said network with a cryptographically secure transaction."
	(ii) 	Kano et al. [US 20190122186A1; see para 0002] discloses, a blockchain network wherein this technique makes the same record synchronized among a number of nodes on a network and when a new record is added to the existing record, a block which is the unit of recordation takes over the contents (hash) of the previous block and is added sequentially in a chain shape indicating the structure of a database in which blocks are linked.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625